        Case 20-33109 Document 29 Filed in TXSB on 06/25/20 Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                         §         Chapter 11
                                                §
 JUNIPER SPECIALTY PRODUCTS                     §         CASE NO. 20-33109 (MI)
 LLC,                                           §
                                                §          (Jointly Administered)
 SGCE LLC                                       §
                                                §
         Debtors                                §

        APACHE INDUSTRIAL SERVICES, INC.’S LIMITED OBJECTION AND
  RESERVATION OF RIGHTS TO THE EMERGENCY MOTION FOR ORDERS: (I)
      APPROVING BIDDING PROCEDURES IN CONNECTION WITH SALE OF
 SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS; (B) APPROVING FORM AND
     MANNER OF AUCTION AND SALE NOTICE; (C) APPROVING FORM AND
  MANNER OF NOTICE OF ASSUMPTION AND ASSIGNMENT OF EXECUTORY
  CONTRACTS AND UNEXPIRED LEASES; AND (D) SCHEDULING HEARING ON
APPROVAL OF SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS; AND
  (II) (A) APPROVING THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’
   ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES AND
  OTHER INTERESTS; AND (B) APPROVING THE DEBTORS’ ASSUMPTION AND
  ASSIGNMENT OF CONTRACTS AND LEASES IN CONNECTION THEREWITH
                           [RELATED TO DOC. 13]

TO THIS HONORABLE COURT:

       COMES NOW, APACHE INDUSTRIAL SERVICES, INC. (“Apache”), a creditor and

party in interest, and files this Limited Objection and Reservation of Rights to the Emergency

Motion for Orders: (I) Approving Bidding Procedures in Connection with Sale of Substantially

All of The Debtors’ Assets; (B) Approving Form and Manner of Auction and Sale Notice; (C)

Approving Form and Manner of Notice of Assumption and Assignment of Executory Contracts

and Unexpired Leases; and (D) Scheduling Hearing on Approval of Sale of Substantially all of the

Debtors’ Assets; and (II) (A) Approving the Sale of Substantially all of the Debtors’ Assets Free

and Clear of All Liens, Claims, Encumbrances and Other Interests; and (B) Approving the

Debtors’ Assumption and Assignment of Contracts and Leases in Connection Therewith (Docket
            Case 20-33109 Document 29 Filed in TXSB on 06/25/20 Page 2 of 4




No. 13) (the “Motion”) and in support thereof would show as follows:

                                          LIMITED OBJECTION

         1.       Apache is a perfected construction lienholder 1 and is the owner of certain

removable equipment and construction materials located at the Plant, namely scaffolding and

related equipment. Apache is owed approximately $4,162,804 on its construction lien claim. In

the Motion, the Debtors state that they seek to sell, among other things, “certain construction

materials.” It is axiomatic that the debtor cannot sell what it does not own, and to the extent the

Motion seeks to sell Apache’s equipment and construction materials, Apache objects to the

Motion, and requests that all Apache’s equipment and construction materials are excluded from

the sale.

         2.       Next, the Debtors’ proposed schedule does not appear to be sufficient to allow

interested parties to conduct necessary due diligence, identify by what means the Debtors will

market the assets for an expedited sale, and why emergency consideration of the Motion is

required. Further, considering the current restrictions on potential interested parties’ ability to

travel, an overly rushed process will not likely benefit all the stakeholders in these cases.

         3.       Finally, the Motion seeks to sell the assets free and clear of all liens and claims

pursuant to 11 U.S.C. §363(f). However, the Motion entirely fails to describe what liens exist, the

amounts of the liens, and whether the (expected) sales price will be in excess of the lien claims.

For avoidance of doubt, Apache does not consent to the sale free and clear of its construction lien.

                                       RESERVATION OF RIGHTS

         4.       Apache reserves the right to revise, amend, or supplement this Objection at any



1
 The term construction lien is intended to encompass all mechanic’s, contractors, or materialman’s liens arising under
or pursuant to Louisiana law.
         Case 20-33109 Document 29 Filed in TXSB on 06/25/20 Page 3 of 4




time, including filing any further objection to the ultimate sale of the property.

       WHEREFORE, Apache respectfully request that the Court sustain the Objection and enter

an order denying the proposed bid procedures.

                                           Respectfully submitted

                                           ANDREWS MYERS P.C.

                                           /s/ T. Josh Judd
                                           T. JOSH JUDD
                                           SBN: 24036866
                                           jjudd@andrewsmyers.com
                                           1885 Saint James Place, 15th Floor
                                           Houston, TX 77056
                                           Tel: 713-850-4200
                                           Fax: 713-850-4211

                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 25, 2020, a true and correct copy of the foregoing Response
was served via the Court’s ECF notification system to the parties listed below at the email
addresses listed.

T. Josh Judd on behalf of Creditor Apache Industrial Services, Inc.
jjudd@andrewsmyers.com, sray@andrewsmyers.com

Brian A Kilmer on behalf of Debtor Juniper Specialty Products LLC
bkilmer@kcq-lawfirm.com, bkilmer@ecf.courtdrive.com

Brian A Kilmer on behalf of Debtor SGCE LLC
bkilmer@kcq-lawfirm.com, bkilmer@ecf.courtdrive.com

Noelle M Reed on behalf of Creditor APTIM Maintenance, LLC
noelle.reed@skadden.com,
daniel.mayerfeld@skadden.com;dockethouston@skadden.com;rachel.redman@skadden.com;we
ndy.lamanna@skadden.com;andrea.bates@skadden.com

Stephen Frank Myers Risley on behalf of Debtor Juniper Specialty Products LLC
srisley@kcq-lawfirm.com

Patrick M. Shelby on behalf of Creditor APTIM Maintenance, LLC
rick.shelby@phelps.com, trisha.crombie@phelps.com

Stephen Douglas Statham on behalf of U.S. Trustee US Trustee
       Case 20-33109 Document 29 Filed in TXSB on 06/25/20 Page 4 of 4




stephen.statham@usdoj.gov

US Trustee
USTPRegion07.HU.ECF@USDOJ.GOV

                                   /s/ T. Josh Judd
                                   T. Josh Judd
